Landon, J.
The complaint alleges that the plaintiff from September 1, 1879, to July 6, 1881, rendered the testator services and advanced him money, in all of the value of $2,000; that on that day she and the testator adjusted the accounts between them at $2,000, and agreed that the same should be payable at his death, and that he would make provision to that effect in his will; that the testator did make provision to that effect in his will, but by a subsequent will revoked it, and died in 1887 without having paid, or having made provision for the payment of, the said sum. The answer puts in issue the rendition of services, the loan of money, the accounting and promise, and the making of any will making provision for plaintiff; pleads payment, and the statute of limitations. The complaint is framed in a double aspect,—to recover either upon the account, or upon the account stated, and the promise to provide for payment of the amount by will. Under the first aspect of the complaint, we think it reasonable that the plaintiff should furnish the items of her account. The plaintiff’s contention that the action is not upon the account, but upon the account stated, and promise of testamentary pro. vision for its payment, may prove to be true upon the trial; but, as the com. *148plaint is framed, the action upon the account seems to be sufficiently stated. Order reversed, with $10 costs and disbursements, and motion granted, with $10 costs. All concur.